                  Case 19-29177                       Doc 3          Filed 12/17/19      Entered 12/17/19 16:21:16               Desc Main             12/17/19 4:14PM
                                                                        Document         Page 1 of 5
 Fill in this information to identify your case:
 Debtor 1               Tammy Ann Muehling
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name                            Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$700.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-29177                       Doc 3          Filed 12/17/19   Entered 12/17/19 16:21:16                 Desc Main             12/17/19 4:14PM
                                                                        Document      Page 2 of 5
 Debtor                Tammy Ann Muehling                                                         Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $42,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $4,200.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $10,775.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.


Official Form 113                                                               Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-29177                       Doc 3          Filed 12/17/19    Entered 12/17/19 16:21:16              Desc Main             12/17/19 4:14PM
                                                                        Document       Page 3 of 5
 Debtor                Tammy Ann Muehling                                                         Case number

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 20,215.11 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 72,059.25 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions

                        None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             a. Applicable Commitment Period                                          Pursuant to §1325(b)(4), as calculated under Part II of Form
                                                                                      122C, the Applicable Commitment Period for this case is 36
                                                                                      Months.
             b. Direct Payment of Secured Claims
                                                                                      Direct Payments By Debtors On Claims Secured by Personal
                                                                                      Property: The Debtors will directly make payments to the
                                                                                      creditors listed below pursuant to the following conditions: (1)
                                                                                      the Debtors will pay the claim without any modifications to the
                                                                                      terms of the contract; (2) upon entry of the confirmation order,

Official Form 113                                                               Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 19-29177                       Doc 3          Filed 12/17/19     Entered 12/17/19 16:21:16              Desc Main             12/17/19 4:14PM
                                                                        Document        Page 4 of 5
 Debtor                Tammy Ann Muehling                                                             Case number

                                                                                      the automatic stay of § 362 and the co-debtor stay of § 1301 are
                                                                                      terminated as to such collateral and claims; (3) the claim will not
                                                                                      be discharged; and (4) neither the court nor the Trustee will
                                                                                      monitor the Debtors’ performance on direct payments to such
                                                                                      creditor.

                                                                                       Creditor                    Collateral
                                                                                       NONE
             c. Adequate Protection Payments                                          Debtor(s) proposes that certain pre-confirmation payments under
                                                                                      11 U.S.C. § 1326(a)(1) be made pursuant to Attachment 1
                                                                                      included herein. Specifically, adequate protection shall be paid
                                                                                      on secured claims held by CREDIT included in section 3.2 of
                                                                                       the plan and Creditor included in section 3.3 of the plan.
             d. Local Rules Incorporated                                              The Local Rules of Practice of the United States Bankruptcy
                                                                                      Court for the District of Utah are incorporated by reference in the
                                                                                      Plan.
                                                                                      Debtor(s) attorney prays for an award of attorney fees in the
             e. Attorney fees                                                         amount of the presumptive fee for this case as per published
                                                                                      chamber procedures which is $3,750.00, with counsel having
                                                                                      received a retainer of $590.00.
             f. Direct Payment of Unsecured Claims                                    Direct Payments By Debtors On Unsecured Claims: The
                                                                                      Debtor(s) will directly make payments to the creditors listed
                                                                                      below pursuant to the following conditions: (1) the Debtors will
                                                                                      pay the claim without any modifications to the terms of the
                                                                                      contract; (2) upon entry of the confirmation order, the automatic
                                                                                      stay of § 362 and the co-debtor stay of § 1301 are terminated as to
                                                                                      such collateral and claims; (3) the claim will not be discharged;
                                                                                      and (4) neither the court nor the Trustee will monitor the Debtors’
                                                                                      performance on direct payments to such creditor.
                                                                                       Creditor                    Basis of Claim
                                                                                       Federal Direct Loans        Student Loans
                                                                                       Navient                     Student Loans
                                                                                       Great Lakes                 Student Loans

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Tammy Ann Muehling                                               X
       Tammy Ann Muehling                                                    Signature of Debtor 2
       Signature of Debtor 1

       Executed on            December 6, 2019                                          Executed on

 X     /s/ Steven M. Rogers                                                      Date     December 6, 2019
       Steven M. Rogers
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-29177                       Doc 3          Filed 12/17/19   Entered 12/17/19 16:21:16           Desc Main            12/17/19 4:14PM
                                                                        Document      Page 5 of 5
 Debtor                Tammy Ann Muehling                                                         Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $18,975.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $20,215.11

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                  $39,190.11




Official Form 113                                                               Chapter 13 Plan                                         Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
